Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF ALLOWANCE

Detailed Action
	This action is in response to the papers filed March 1, 2021.

Amendments
	Applicant’s amendments filed March 1, 2021, are acknowledged.
	Applicant has amended claims 1, 11-12, 15, and 31.
	Applicant has cancelled claims 2-3, 16-30, 32-36.
	Claims 1, 4-14 are cancelled by Examiner’s Amendment.
	Claims 15 and 31 are allowed.


Priority
	Examiner acknowledges Applicant’s claim to Domestic Benefit to Provisional Application 62348003, filed June 09, 2016.

Examiner’s Amendment-Claims
	The following Examiner's amendments have been authorized in a telephone interview with Applicant's representative, Stephen J. Scribner at (613) 533-2342 on March 9, 2021:

Claims 1, 4-14 are cancelled.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
The prior art does not teach or fairly suggest a nucleotide sequence comprising nucleotides 1 to 4792 of SEQ ID NO: 1. Instant Figure 1D of the instant application maps the different elements of the construct of SEQ ID NO: 1. Kyrkanides US 2004/0192630 A1 discloses a sequence with 72.2% identity to residues 1028-4361 of SEQ ID NO: 1 (See Search Results, 20200206_132440_us-15-617-465b-1_copy_1028_4361.align45.rnpbm, RESULT 2), which corresponds to the hHexB-P2A-hHexA element according to Figure 1D. Kyrkanides discloses linking the HexB and HexA genes using a IRES linking element, as opposed to a P2A linking element. Zhao et al. “Increased Na+/Ca2+ Exchanger Activity Promotes Resistance to Excitotoxicity in Cortical Neurons of the Ground Squirrel (a Hibernator)”, PLoS ONE 9(11): e113594, 2014, pages 1-20, discloses a P2A linker with 100% identity to 2710-2766 of SEQ ID NO: 1, which corresponds to the P2A linker according to Figure 1D (see Zhao, page 7, “Nucleotide sequence encoding for 2A peptide from porcine teschovirus-1 (P2A; GCTACTAACTTCAGCCTGCTGAAGCAGGCTGGAGACG TGGAGGAGAACCCTGGACCT)”). With respect to residues 1-1027 of SEQ ID NO:1, which flank the 5’-end of the hHexB-P2A-hHexA element according to Figure 1D, Kim et al. “mGRASP enables mapping synaptic connectivity with light microscopy”, Direct Submission, 2011, Accession: JN898962, discloses a cloning AAV vector with 97.6% identity to residues 1-1027 of SEQ ID NO:1 (see Search Results, 20200912_055616_us-15-617-465b-1_copy_1_1027.align45.rge, RESULT 1). With respect to residues 4379-4792 of SEQ ID NO:1, which flank the 3’-end of the hHexB-P2A-hHexA element according to Figure 1D, Kim further discloses that the same AAV cloning vector (Accession: JN898962) has 100% identity to residues 4379-4792 of SEQ ID NO:1 (see Search .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

35 USC § 112
The prior rejections of claims 1-10, 12-17, 21-25, 31-36 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for lack of written description for recitation of a P2A linker of 56 nucleotides, are withdrawn. Applicant has amended the claims to recite a P2A linker of 57 nucleotides for which written support is found in Figure 1D. 

The prior rejections of claims 32-35 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for reciting new matter, are withdrawn. Applicant has cancelled claims 32-35. 

	The prior rejections of claims 24-25, 31, and 36 are rejected under 35 U.S.C. 112(b) and under 35 U.S.C. 112(a), for failing to recite the necessary structure to fulfill the different and distinct intended use recitations, are withdrawn. Applicant has cancelled claims 24-25, and 36, and Applicant has amended claim 31 to remove the intended use recitation. 

	


Double Patenting
Examiner had previously stated that should claim 15 be found allowable, claims 24-25, 31, and 36 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. Applicant has cancelled claims 24-25, and 36 in papers filed March 1, 2021.

Claim Rejections - 35 USC § 103
	The prior rejections of the claims under 35 U.S.C. 103 are withdrawn. Claims 1-14, 16-30, 32-36 are cancelled. Applicant has amended independent claim 15 to recite a composition comprising the nucleotide sequence of nucleotides 1 to 4792 of SEQ ID NO:1.

Conclusion
Claims 15 and 31 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JOSEPH GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/KEVIN K HILL/Primary Examiner, Art Unit 1633